Citation Nr: 1400803	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-00 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which, in part, confirmed and continued the previously denied claims of entitlement to service connection for a seizure disorder  and service connection for depression/dysthymia on the basis that no new and material evidence had been received to reopen the Veteran's claims; and denied entitlement to service connection for PTSD.

The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the Veteran's claims file. 

In September 2011, the Board reopened the Veteran's claim for service connection for an acquired psychiatric disorder and remanded the underlying service connection as well as the claim for whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder for further development which has been completed.  The case has been returned to the Board for appellate consideration. 

In January 2013, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction.  However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims. 

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1999 decision, the Board denied service connection for a seizure disorder.  The Chairman of the Board has not ordered reconsideration of that decision.

2.  Evidence received since the January 1999 decision is duplicative and does not raise a reasonable possibility of substantiating the claim of service connection for a seizure disorder.


CONCLUSIONS OF LAW

1.  The January 1999 Board decision that denied service connection for a seizure disorder is final.  38 U.S.C.A. § 7104 (b) (West 1991); 38 C.F.R. § 20.1100 (1998).

2.  New and material evidence has not been received sufficient to reopen the claim of service connection for a seizure disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter in September 2011.  In relevant part, the Board instructed the Appeals Management Center (AMC) to obtain evidence from all medical care providers identified by the Veteran, provide the Veteran and his representative with notice of evidence to substantiate his claim in accordance with Kent, and to readjudicate the claim.  Subsequently, the AMC sent the Veteran and his representative an October 2011 letter which complied with the Board's remand directives, additional VA treatment records were obtained and associated with the claims folder, and his claim was readjudicated in a September 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in October 2011, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in the September 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  

Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the October 2011 notice letter included the criteria for reopening the previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection for his claim that were found insufficient in the previous denial. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  The VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108  before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f) (West 2002).  As set forth below, the Veteran has not submitted new and material evidence to reopen the claim for service connection for a seizure disorder.  Accordingly, VA has no further duty to assist him in the development of his claim.  

Also, as noted above, the Veteran presented testimony in a travel board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the April 2011hearing before the Board.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Claim to Reopen

In a January 1999 decision, the Board denied service connection for a seizure disorder.  The January 1999 decision is final, and the Chairman of the Board has not ordered reconsideration of that decision.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 5108, 7104 (b) (West 2002); 38 C.F.R. § 20.1100 (1998); 38 C.F.R. § 3.156 (2013).

Finally adjudicated claims may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in June 2005.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.


In January 1999,  the Board denied service connection for a seizure disorder finding that there was no competent evidence that the Veteran's seizure disorder was present in or related to service, to include a head injury therein.  Additionally, the Board determined that the Veteran did not incur a seizure disorder due to alcohol abuse in service.  

The evidence at the time of the January 1999 decision included service treatment records which were negative for any seizure disorder.  Post-service records showed that the Veteran indicated that he had alcoholic seizures since the late 1960s.  However, the first documented contemporaneous complaints were not noted until sometime in the 1980s.  The evidence also included the Veteran's statements as to a history of recurrent seizures since 1967, which he associated with ethanol use, as well as incurrence of his disorder as a result of an in-service head injury.   
 
To reopen the claim, the new evidence must show that the Veteran's seizure disorder was present in service or related to service.   

The Board finds that the evidence received since the last final decision is cumulative of the evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.  The evidence consists of post-service medical records which show that the Veteran's seizure disorder is well-controlled.  Additionally, the record also includes the Veteran's statements that his disorder started in 1967 and is related to service.  This evidence is duplicative of evidence that was considered at the time of the January 1999 decision.  Notably absent is any competent evidence even indicating a relationship between the Veteran's current disorder and any incident of service, or the presence of seizures in service.  Without such evidence, the claim for service connection for a seizure disorder cannot be reopened.  See 38 C.F.R. § 3.156(a) (2013). 


ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for a seizure disorder is denied.


REMAND

In September 2011, the Board remanded the issue for service connection for an acquired psychiatric disorder.  The Board specifically instructed the AMC to provide the Veteran with an examination to determine the etiology of any currently diagnosed psychiatric disorder.  Subsequently, the Veteran was afforded an examination in June 2012, and an addendum report was rendered in July 2012.  Upon review of the claims folder and evaluation of the Veteran, VA examiners determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  In noting a diagnosis of depression, the examiners opined that it was not at least as likely that it was due to service.  The examiners found that it was more likely that depression was due to the Veteran's "childhood abuse by an alcoholic mother, incarceration in prison and marital relationship problems."  However, in a September 2012 statement, the Veteran refuted the findings of the VA examiner.  In particular, he stated that he never told the examiner that he had been abused by his mother and requested another examination.  Based on the Veteran's statement, the Board finds that a new examination is warranted as he is disputing the veracity of a basis of the etiology opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination with an examiner other than the ones who rendered the June 2012 examination report and July 2012 addendum report for the following purpose:  to determine (a) whether the Veteran has a psychiatric disorder (including symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD); and, if so, then (b) to ascertain whether any such diagnosed disorder is related to service.  The claims file and copies of the September 2011 remand,  as well as the current remand must be made available to and reviewed by the examiner.  The examiner must also be provided with a list of all verified stressors.  

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any change in behavior or performance subsequent to the assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any in-service stressful experience(s) described by the Veteran occurred.  

If the examiner determines that any claimed in-service stressful event occurred, he or she should make a determination as to whether the Veteran has PTSD as a result of the stressor event.  The examiner is instructed that only the specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.  

For any other psychiatric disorder diagnosed, the examiner should provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is related to or had its onset in service.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The  Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


